COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name: Shawn Williams, Sr. and Pleshette Williams, Individually, and as
                     Representatives of the Estate of Shawn Williams, Jr., Joe Hollingshead,
                     Shay Hollingshead, and Marlene Hawkinson v. City of Baytown

Appellate case number:    01-14-00569-CV

Trial court case number: 2013-06741

Trial court:              127th District Court of Harris County

        On April 10, 2015, the district clerk informed this Court that the City of Baytown’s plea
to the jurisdiction Exhibit E, Officer C. Johnson’s dash cam video, that was delivered to the trial
court on a CD as part of the summary judgment record and was provided to opposing counsel,
cannot be located within the district clerk’s electronic records and thus was not included in the
record on appeal.
        Accordingly, to complete the appellate record, we direct counsel for the City of Baytown
to confer with opposing counsel, and to electronically file an proposed order to the trial court,
attaching an agreed duplicate copy of the original exhibit of the video, in suitable electronic
format, not later than April 21, 2015, and to set the matter for submission or hearing such that the
trial court may supplement the trial court record. In turn, the district clerk is ordered to
supplement the record on appeal not later than April 27, 2015. See TEX. R. APP. P. 34. Any
disagreement as to the state of the record shall be resolved by the trial court. See id. This Court
expresses no opinion as to whether the exhibit in question is necessary to the resolution of the
appeal. See TEX. R. APP. P. 34.6(f)(3).

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: April 16, 2015